MacLean, J. (Dissenting.)
In the absence of evidence tending to show that the limitations, under which the defendant took claims for collection, were indorsed upon the receipts in a manner not likely to attract attention, and it appearing that the receipt given in this instance was of the form used for several years by the defendant, with whom the plaintiff had had repeated dealings, I am of opinion that he was bound by the limitation fixed by the defendant at the time he delivered the claim at its office, as he testified himself, and when, as the officer of the defendant testified, and he did not deny, the plaintiff received the receipt.
Judgment affirmed, with costs to the respondent.